                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LAKHRAJ MANOHAR                                                                       PLAINTIFF

v.                                Case No. 3:16-cv-00076-KGB

BAXTER, et al.                                                                    DEFENDANTS

                                             ORDER

       Defendant Scott Baxter filed a notice informing the Court that on November 5, 2019, Mr.

Baxter’s counsel mailed plaintiff Lakhraj Manohar a file-marked copy of Mr. Baxter’s motion to

dismiss, the exhibit attached thereto, and the brief in support of said motion (Dkt. No. 50, ¶ 1). On

November 26, 2019, Mr. Baxter’s counsel’s office received the returned mail containing the

notations “vacant” and “unable to forward” on the envelope (Dkt. Nos. 50, ¶ 1; 50-1).

Accordingly, on its own motion, the Court directs Mr. Manohar, within 21 days from the entry of

this Order, to confirm in writing through a filed status report his current mailing address.

       Additionally, the Court notes that Local Rule 5.5(c)(2) of the Local Rules of the United

States District Courts for the Eastern and Western Districts of Arkansas requires pro se litigants

like Mr. Manohar: (1) to notify promptly the Court and the other parties in the case of any change

of address; (2) to monitor the progress of the case; and (3) to prosecute or defend the action

diligently. Mr. Manohar should be aware that Local Rule 5.5 further provides that the failure to

respond to any communication from the Court within 30 days may result in dismissal of the case.

Any party proceeding pro se is expected to be familiar with and follow the Federal Rules of Civil

Procedure as well as the Local Rules of this Court. A copy of the Local Rules may be obtained

from the District Clerk for the Eastern District of Arkansas.
It is so ordered this 5th day of February, 2020.


                                                   ___________________________
                                                   Kristine G. Baker
                                                   United States District Judge




                                          2
